PER CURIAM.
We affirm in part the trial court’s order; however, because Exhibit 6A to the trial court’s order consists only of a cover page, we remand this cause for a proper attachment of a corrected Exhibit 6A, showing that appellant’s jail credit in case number CR 93-2726 has been corrected to give appellant the proper credit of 72 days jail time. See, e.g., Fisher v. State, 583 So.2d 421 (Fla. 5th DCA 1991).
*520AFFIRMED in part; REMANDED for further proceedings.
DAUKSCH, PETERSON and THOMPSON, JJ., concur.